STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

BOOKER SCC, LLC; BOSSTIER NO. 2022 CW 0707
sCC, LLC; BRADFORD SCC, LLC;

COLONIAL SCC, LLC; RUSTON

SCC, LLC; NORMANDIE SCC,

LLC; SHREVEPORT SCC, LLC;

AND SPRINGLAKE SCC, LLC

VERSUS

DR. COURTNEY N. PHILLIPS, IN

HER OFFICIAL CAPACITY AS THE

SECRETARY OF THE LOUISIANA AUGUST 29, 2022
DEPARTMENT OF HEALTH

 

In Re: Louisiana Department of Health, applying for
supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 713601.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASW)

DEPUTY CLERK OF COURT
FOR THE COURT